Citation Nr: 1310951	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  He also served in the National Guard from September 1982 to October 1996 (with 6 years of prior reserve component service, including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for bilateral hearing loss and tinnitus.

The matter was previously remanded by the Board in November 2012 for further evidentiary development, and now returns to the Board for additional review.  In the prior remand, the Board noted that the Veteran ultimately withdrew a request for a hearing.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss is not etiologically related to service.

2.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, he received complete notice regarding his claims for service connection.

B.  Duty to Assist

The Veteran's service treatment records, private treatment records, and lay statements have been associated with the claims file.  

Pursuant to the Board's November 2012 remand, a letter was sent to the Veteran in January 2013 which provided him with an opportunity to obtain and submit additional private treatment records and employment records that he had previously identified.  Alternatively, he could provide the necessary information and release forms to allow VA to obtain the records on his behalf.  A handwritten notation on a copy of the January 2013 letter in the claims file indicates that no response was received as of February 20, 2013.  Therefore, the instructions of the prior remand have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999)

A supplemental statement of the case was promulgated on February 26, 2013.  The following day, the Veteran's representative submitted a waiver of the 30-day waiting period and asked that the case be forwarded to the Board for adjudication.  However, in a March 2013 brief, the representative requested that the Board again remand the case to clarify if the Veteran attempted to obtain the records in question.  While the Board acknowledges the request, the record indicates that the Veteran was properly notified of which records VA was seeking, and given an opportunity to submit those records or assist VA in obtaining them.  No response was received.  There is no indication that an additional remand is warranted.  See Wood v. Derwinski, 1 Vet. App. 460 (1991) (the "duty to assist" is not a one way street, and a claimant cannot stand idle when the duty is invoked by failing to provide important information).

The Veteran was also afforded a VA examination in July 2008, and an additional VA opinion was obtained in February 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examination and opinion obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military, naval, or air service includes any period ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2009).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr, supra (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

B.  Evidence

The Veteran underwent examinations in August 1962 and June 1965.  Whispered voice testing measured 15/15.  However, puretone thresholds were not recorded.  The Veteran denied a history of any ear trouble during his June 1965 examination.

During a September 1982 National Guard examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
20
25
LEFT
20
15
25
10
50

An additional examination in August 1986 reflected puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
60
LEFT
10
15
80
75
70


Private records dated October 1986 indicate puretone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
80
LEFT
15
15
70
-
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 64 percent in the left ear.  A notation in the records indicates that hearing in the left ear was stable when compared to findings from February 1981.  However, right ear hearing had declined markedly.

During a July 1990 private examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
15
60
80
LEFT
0
15
80
75
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear.

Service records dated October 1990 reflect puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
70
80
LEFT
20
15
70
75
70


During a March 1991 private examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
20
70
85
LEFT
5
15
80
-
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 72 percent in the left ear.

Private records dated May 2005 show puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
80
-
95
LEFT
10
15
80
-
90

Private records dated May 2007 show puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
75
90
LEFT
10
20
75
85
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear.

The Veteran underwent a VA examination in July 2008.  He reported a history of noise exposure during service.  Specifically, he recounted an incident in which he was walking between two tanks when their weapons were fired.  He also reported employment with General Motors as an assembly line worker, which included participation in a hearing conservation program.  He also used a lawn mower for 30 minutes per week, seasonally, with hearing protection.  He denied a history of tinnitus.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
75
70
90
LEFT
10
20
80
85
85

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 54 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, but concluded that this was not related to military acoustic trauma.  This was based on service records which showed 15/15 on whispered voice testing in 1962 and 1965.  The examiner also cited to normal audiometric findings at the time of the Veteran's reenlistment in 1982, as well as a 2005 study which found that there was no scientific basis for delayed or late-onset noise-induced hearing loss.  The first documented evidence of bilateral hearing loss was in 1986, 21 years after active service.  The Veteran also had a 31-year history of civilian noise exposure.  Therefore, his current hearing loss was not due to noise exposure during active service.  The examiner also stated that National Guard service was not counted for disability rating purposes.

In a June 2009 statement, the Veteran reported that he was not exposed to significant noise during his employment with General Motors.  His duties included installing brackets and screws on engines, as well performing various jobs in a warehouse.  An additional statement from one of the Veteran's coworkers (M.M.) corroborates his account of minimal noise exposure.  The Veteran reiterated that his hearing loss could be attributed to standing about 15 feet from a tank when it fired its weapon in 1964.  He did not seek treatment for the ringing he experienced in his ears because it was an expected outcome of being in close proximity to tank without hearing protection.  He stated that his ears rang loudly for several hours after the incident, and ring continuously to this day.



A February 2011 VA opinion was obtained from the same VA examiner.  The examiner reviewed the claims file and included the relevant evidence in the examination report.  She stated that right ear hearing loss was not related to service.  The Veteran's records from 1962 and 1965 only reflect whispered voice tests of 15/15.  While these tests were insensitive to high frequency noise-induced hearing loss, they had a high degree of sensitivity for detecting hearing impairment, between 80 and 100 percent, with specificities of 82 to 89 percent for detecting a 40 dB hearing loss at 1 KHz and 4 KHz in the better ear.  She cited to two studies to support her assertion.  Additional studies showed that hazardous noise exposure had an immediate effect on hearing, usually temporary at first.  There was no delayed onset, and it was not progressive or cumulative.  Given that the Veteran reported acoustic trauma in 1964 and had normal hearing sensitivity in the right ear 17 years later, right ear hearing loss was not due to acoustic trauma from active duty.  Similarly, left ear hearing loss noted in 1982 was less likely than not related to acoustic trauma, as the effects of noise exposure tend to be bilateral.  In addition, while periodic audiograms document the onset of bilateral, high frequency sensorineural hearing loss between 1982 and 1986, there was no evidence or report of any acoustic trauma or ear injury during this time frame.  There was also no complaint, evaluation, or treatment for tinnitus in the service records or private sector audiograms.  Therefore, hearing loss and tinnitus were not related to service.


C.  Analysis

Based on the evidence of record, service connection for bilateral hearing loss and tinnitus are not warranted.

Although the Veteran is diagnosed with bilateral sensorineural hearing loss, the overall weight of the evidence is against finding that it is etiologically related to service.  The record contains two medical opinions from the same examiner.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The examiner's July 2008 opinion incorrectly stated that there were normal audiometric findings at the time of the Veteran's reenlistment in 1982.  These records demonstrate that right ear hearing loss for VA purposes was not evident.  However, left ear hearing loss was in fact present.  In addition, while the opinion cited to the Veteran's history of occupational noise exposure, it was made without the benefit of reviewing subsequent lay statements which indicate that occupational noise was minimal.  As a result, this opinion carries less probative weight.

The February 2011 opinion, however, was based on whispered voice tests during active service, which the examiner stated were somewhat probative in assessing hearing impairment, as well as subsequent audiometric results and the Veteran's history of military noise exposure in 1964.  Based on these findings, she concluded that hearing loss was not related to noise exposure in service.  The examiner provided a detailed rationale for the opinion.  There is no competent medical opinion that refutes this conclusion or otherwise suggests that hearing loss was incurred in or aggravated by service.  Therefore, the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, has not been established for hearing loss.

In addition, the Board notes that the medical evidence does not reflect findings of hearing loss during the Veteran's period of service from 1962 to 1965.  His September 1982 examination reflects left ear hearing loss existing prior to his National Guard service.  Although subsequent audiometric findings reflect an increase in puretone thresholds, that increase has not been shown to have occurred 


in the line of duty during any period of active service, particularly when viewed in conjunction with the findings of the February 2011 opinion.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated the necessary knowledge or expertise to offer an opinion regarding the etiology of a condition such as sensorineural hearing loss.  Therefore, to the extent that he has asserted that his hearing loss resulted from noise exposure in service, such statements are not competent medical evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the etiology of hearing loss, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

To the extent that the Veteran has asserted continuous hearing loss symptomatology since his hazardous noise exposure in 1964, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  However,  there are no documented complaints of hearing loss until 1981, many years after the Veteran's exposure to acoustic trauma in service.  The Veteran underwent a separation examination in 1965 and denied any hearing loss or ear trouble.  These facts weigh against the claim he now makes that he has had problems since 1964.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent 


chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

With respect to tinnitus, the VA examiner concluded that tinnitus was less likely than not related to service.  This was based on the lack of any complaints of tinnitus during service coupled with the Veteran's denial of a history of tinnitus during the July 2008 examination.  A rationale was provided for the opinion.  There is no competent medical opinion that refutes this conclusion or otherwise suggests that tinnitus was incurred in service.

The Veteran himself is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 30, 374 (2002); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  However, he does not have the necessary knowledge or expertise to render an opinion on the etiology of tinnitus.  Therefore, his statements attributing tinnitus to noise exposure in service are not competent medical evidence.

In addition, while the Veteran reported history of tinnitus ever since being exposed to hazardous noise in 1964, he denied a history of any ear trouble during his June 1965 examination and he denied a history of tinnitus during the July 2008 VA examination.  In addition, the Veteran underwent multiple examinations and audiometric evaluations since 1964 which do not contain complaints of tinnitus.  Therefore, his statements in this regard are not credible because of his inconsistent reports, and because tinnitus was not reported at any time during service or for many years after.  The Board finds his current assertions, made over 40 years after service, to be less credible than the negative contemporaneous records.  

Service connection based on continuity of symptomatology is not applicable to tinnitus, as it is not a chronic disease listed in 38 C.F.R. § 3.309(a).  Therefore, service connection for tinnitus is not warranted.

The preponderance of the evidence is against finding that the Veteran has bilateral hearing loss or tinnitus etiologically related to service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


